Citation Nr: 9933528	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  99-00 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left foot, ankle, 
and leg disability.

2. Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1955 to June 1957.

In April 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, denied the 
veteran's claims for service connection for a left foot, 
ankle, and leg disability, and for residuals of pneumonia.  
The veteran timely appealed to the Board of Veterans' Appeals 
(Board).  The veteran's appeal is now before the Board for 
resolution.


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently suffers from any current left foot, ankle, and leg 
disability, or from residuals of pneumonia.


CONCLUSION OF LAW

The claims for service connection for a left foot, ankle, and 
leg disability and for residuals of pneumonia are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  However, a preliminary determination that 
must be made in a case involving a claim for service 
connection is whether the claim is "well grounded."  A 
claim is "well grounded" if it is "plausible, meritorious 
on its own or capable of substantiation."  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1Vet. App. 78, 81 (1990).  
The initial burden of showing that a claim is well grounded-
if judged by a fair and impartial individual-resides with 
the veteran; if it is determined that he has not satisfied 
his initial burden of submitting evidence sufficient to show 
that his claim is well grounded, then his appeal must be 
denied, and VA does not have a "duty to assist" him in 
developing the evidence pertinent to his claim.  See Slater 
v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. App. at 
81-81.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

	Initially, the Board notes that most of the veteran's service 
medical records are not available for review and 
consideration in this appeal, and this is not due to anything 
that he did or failed to do.  The records concerning his 
service were either lost or destroyed in a fire that occurred 
many years ago at the National Personnel Records Center 
(NPRC), which is a military records repository located in St. 
Louis, Missouri.  However, the RO has exhausted all means of 
locating any relevant records that might be available at the 
NPRC.  The RO even attempted to obtain specific treatment 
information from the veteran in order to obtain records 
potentially available from other sources.  The veteran did 
not respond the RO's February 23, 1998 request for additional 
evidence to support his claims.  Thus, the Board finds that 
the RO has expended sufficient efforts to procure the 
available service medical records and pertinent records from 
alternative sources.  See also Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Moore v. Derwinski, 1 Vet. App. 401, 
405-6 (1991).  Furthermore, for the reasons discussed below, 
the Board finds that the absence of the veteran's service 
medical records are not dispositive of either issue on 
appeal.

Despite the absence of most of most of his service medical 
records, a report of treatment he underwent from July 25, 
1955 to August 27, 1955, is available.  It indicates that the 
veteran was diagnosed with pneumonia, n.e.c., right 
cardiophrenic angle, that was treated and cured.  This 
medical records does not reflect ant left foot, ankle of leg 
injury.

In addition, in a written statement dated February 27, 1998, 
the veteran indicated that he "will not be submitting any 
medical evidence in connection with [his] claim."  
Consequently, there is no competent medical evidence 
whatsoever indicating that the veteran currently experiences 
either a left foot, ankle and leg disability, or residuals of 
pneumonia.  In the absence of evidence of the claimed 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

	While the veteran may well believe that he currently has a 
left foot, ankle, or leg disability as well as residuals of 
his in-service pneumonia, he does not have the medical 
training or expertise to render a competent opinion as to the 
existence of a current disability (diagnosis) or as to the 
etiology of that disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, even assuming, 
arguendo, that veteran did suffer an in-service left leg 
injury, as he has asserted, the claim must still be supported 
by competent (i.e., medical) evidence of a current disability 
and of a relationship between the current condition to the 
in-service injury in order for his claim to be plausible.  
Here, because there is no competent evidence of either of the 
claimed disabilities, the first requirement for a well-
grounded claim have not been met.  The Board emphasizes that 
evidence, and not just allegations must support a well-
grounded claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims for 
service connection for a left foot, ankle, or leg disability 
or residuals of pneumonia are well grounded, VA is under no 
"duty to assist" him in developing the evidence pertinent 
to his claim.  See Epps, 126 F.3d at 1468.  Moreover, the 
Board is aware of no circumstances in this case that would 
put VA on notice that any additional relevant evidence may 
exist that, if obtained, would make his claim well grounded.  
See McKnight v. Gober, 131 F.2d 1483, 1485 (Fed. Cir. 1997). 
Although, regrettably, as noted above, the majority of his 
service medical records are not available for consideration 
in his appeal, in this case, such fact is not fatal to his 
claim.  As noted above, even assuming the credibility of his 
assertions that he experienced a left foot, ankle, and leg 
injury (in service in addition to the pneumonia noted in his 
service medical records), his claims are being denied because 
there is no medical evidence showing a current disability for 
either of these conditions.  Service medical records could 
not establish either a post-service current diagnosis, nor 
could they supply a medical nexus between in-service and 
post-service medical problems.  Consequently, the absence of 
the majority of the veteran's service medical records is not 
dispositive of the appeal, and no heightened "duty to 
assist" in obtaining alternative service records is 
triggered.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)

The RO denied the veteran's claims on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
June 1998 Statement of the Case (SOC) of the requirements to 
submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on the 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  The Board also finds that the duty to inform the 
veteran of the evidence necessary to make his claim well 
grounded, and the reasons why the current claim is inadequate 
is met.   and warrant full consideration on the merits.  See 
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  

ORDER

As evidence of a well-grounded claims has not been submitted, 
the claims for service connection for a left foot, ankle, or 
leg disability, and residuals of pneumonia is denied.



______________________________
JACQUELINE E. MONROE
Member, Board of Veterans' Appeals



 

